PROVOSTY, J.
A certiorari was granted in this case to review the refusal to quash the indictment on the ground of the disqualification of one of the.grand jurors; but, it appearing that the disqualified juror did not participate in the finding of the indictment, and the sole question being as to the indictment being invalid because found by a grand jury, which as the result of one of its members having been discharged, as disqualified, was composed of less than 12, the ruling complained of is approved. State v. Causey, 43 La. Ann. 897, 9 South. 900; State v. Brooks, 48 La. Ann. 1519, 20 South. 905.
The writ herein is dismissed at the cost of the relator.
O’NIELL, J., dissents.